UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7848


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LAFON MURPHY, a/k/a TJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:04-cr-00241-FL-1; 5:12-cv-00287-FL)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Lafon Murphy, Appellant Pro Se.   Jason Harris Cowley,
Edward D. Gray, Jennifer P. May-Parker, Rudolf A. Renfer, Jr.,
Assistant United States Attorneys, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy      Lafon       Murphy       seeks    to     appeal       the     district

court’s    order      accepting         the   recommendation           of     the       magistrate

judge and dismissing as successive his 28 U.S.C. § 2255 (2012)

motion, and denying his motion to reopen final judgment filed

pursuant to Federal Rule of Civil Procedure 60(b)(6).                                    The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will     not     issue           absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies       this     standard      by

demonstrating         that     reasonable            jurists       would     find        that    the

district       court’s      assessment        of      the    constitutional             claims    is

debatable      or     wrong.        Slack     v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and     that        the    motion    states        a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Murphy has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

                                                 2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3